         Case 1:20-cv-00492-LJV Document 35 Filed 05/05/20 Page 1 of 5




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



 SUSAI MANICKAM FRANCIS, aka
 Francis Susai Manickam,

              Petitioner,                                20-CV-492
                                                         ORDER
       v.

 CHAD WOLF, Acting Secretary, U.S.
 Department of Homeland Security, et al.,

              Respondents.



       On April 28, 2020, the petitioner, Susai Manickam Francis, a civil immigration

detainee held in the custody of the Department of Homeland Security, Immigration and

Customs Enforcement (“ICE”) at the Buffalo Federal Detention Facility in Batavia, New

York (“BFDF”), filed an “Emergency Petition for Writ of Habeas Corpus and Complaint

for Injunctive Relief.” Docket Item 24. The petitioner also filed a motion for a temporary

restraining order (“TRO”). See Docket Item 25. Francis alleges that his continued civil

detention in the wake of the COVID-19 pandemic violates his substantive rights under

the Due Process Clause of the Fifth Amendment to the United States Constitution, and

he seeks his immediate release from ICE custody. Docket Item 1 at 18-20. Francis

claims that his “[d]etention poses a grave risk” to his health and safety because he

“exhibits several risk factors for severe complications from COVID-19 including

diabetes, high blood pressure, being over 50, and his history of smoking.” Id. at 2.

       On April 29, 2020, this Court ordered the respondents to “show cause . . . why

the Due Process violations identified this Court’s prior decision and order in Jones v.
         Case 1:20-cv-00492-LJV Document 35 Filed 05/05/20 Page 2 of 5




Wolf, No. 20-CV-361, 20 WL 1643857 (W.D.N.Y. Apr. 2, 2020), does not extend to the

petitioner in this action.” See Docket Item 26 at 2.

       On May 1, 2020, the respondents moved to dismiss the petition because Francis

had been placed in his own cell. See Docket Item 33; see also Docket Item 34-1 at 3.

The respondents did not dispute that Francis meets the criteria for COVID-19

vulnerability endorsed by the Centers for Disease Control and Prevention (“CDC”). See

Docket Item 33. On May 3, 2020, Francis replied, reasserting his request for release.

See Docket Item 34. This Court heard argument from both sides on May 4, 2020.


                                       DISCUSSION


       The respondents do not contest Francis’s assertion that because of his diabetes

he meets the CDC’s definition of medical vulnerability. See Docket Item 33; see also

Jones, 20 WL 1643857 at *8 (taking “judicial notice that, for people of advanced age,

with underlying health problems, or both, COVID-19 causes severe medical conditions

and has increased lethality” (quoting Basank v. Decker, 2020 WL 1481503, at *3

(S.D.N.Y. Mar. 26, 2020)); id. (“[H]igh-risk conditions could include . . . [p]eople with

diabetes.” (quoting People who are at higher risk for severe illness, Ctrs. for Disease

Control and Prevention (March 31, 2020), https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-at-higher-risk.html?CDC_AA_refVal=https% 3A%

2F% 2Fwww.cdc.gov% 2Fcoronavirus% 2F2019-ncov% 2Fspecific-groups% 2Fhigh-

risk-complications.html)). This Court therefore assumes that Francis is at a higher risk

of developing serious complications if he contracts COVID-19 and that he therefore has

demonstrated a likelihood of succeeding on the merits of his claim that holding him in

conditions that do not facilitate “social-distancing” measures would violate his Fifth

                                              2
         Case 1:20-cv-00492-LJV Document 35 Filed 05/05/20 Page 3 of 5




Amendment right to reasonably safe conditions of confinement. See id.at *12. For the

same reasons, Francis also has demonstrated irreparable harm and that the balance of

equities and the public interest weigh in his favor. See id. at *13-14. But these findings

do not end the matter.

       In Jones, this Court explained that the Due Process violation “stem[med] from

[the respondents’] failing to take the steps recommended by public health officials to

protect high-risk individuals from contracting COVID-19.” Id. at *1. Stated differently,

“the respondents [were] acting with deliberate indifference to the health and safety of

those petitioners with the conditions identified by the CDC by holding them in a

congregate, communal-living setting where social distancing is an oxymoron.” Id. at *12

(emphasis added) (citations omitted). But if the respondents could provide petitioners

identified as vulnerable by the CDC with a living situation that facilitated “social

distancing,” the violation would be rectified and judicially-ordered release would not be

necessary. Id. at *14-15. That is the case here.

       By removing Francis from the dormitory-style living found wanting in Jones and

placing him in his own cell, the respondents largely rectified any Due Process violation.

And the following additional measures taken by the respondents will better enable

Francis to practice “the ‘social distancing’ measures promulgated by the CDC and the

New York State Department of Health: placement in [a] single-occupancy cell[ ];

accommodation to eat meals in th[at] cell[ ] and to bathe and shower in isolation; the

provision, without charge, of sufficient shower disinfectant, masks, and ample soap; and

the requirement that all BFDF staff and officers wear masks whenever interacting with




                                              3
         Case 1:20-cv-00492-LJV Document 35 Filed 05/05/20 Page 4 of 5




the[ ] petitioner[ ].” Ramsundar v. Wolf, No. 20-CV-361, 2020 WL 1809677, at *4

(W.D.N.Y. Apr. 9, 2020) (footnote omitted) (emphasis in original).

       Francis therefore is not entitled to the specific relief he seeks—that is, his

release. But because the respondents did not undertake to provide Francis with his

own cell until after he filed the instant petition and because the risks to Francis posed by

COVID-19—and therefore of removing any of the protections currently afforded him—

persist, the Court grants the TRO in part. The respondents are enjoined from

withdrawing any of the above-identified “social distancing” measures for the length of

this TRO.




                                              4
           Case 1:20-cv-00492-LJV Document 35 Filed 05/05/20 Page 5 of 5




                                         ORDER


         In light of the above, IT IS HEREBY

         ORDERED that the Francis’s motion for a TRO, Docket Item 25, is GRANTED IN

PART and DENIED IN PART; and it is further

         ORDERED that the respondents are restrained from ending any of the following

“social distancing” and other protective measures with respect to the petitioner:

placement in a single-occupancy cell; accommodation to eat meals in that cell and to

bathe and shower in isolation; the provision, without charge, of sufficient shower

disinfectant, masks, and ample soap; and the requirement that all BFDF staff and

officers wear masks whenever interacting with the petitioner; and it is further

         ORDERED that the respondents and the petitioner shall show cause on or

before May 15, 2020, why this temporary restraining order should not be

converted into a preliminary injunction.



         SO ORDERED.

Dated:         May 5, 2020
               Buffalo, New York



                                                /s/ Lawrence J. Vilardo
                                               LAWRENCE J. VILARDO
                                               UNITED STATES DISTRICT JUDGE




                                               5
